Title: [Diary entry: 3 June 1786]
From: Washington, George
To: 

Saturday 3d. Thermometer at 69 in the Morning—72 at Noon and 71 at Night.  Morning very heavy, sometimes misting, and then raining till 9 oclock—lowering afterwards till the afternoon, when it became calm & clear with a good horizon at the Suns setting. The wind was at No. Et. all the fore part of the day, & pretty fresh. Rid to the Plantations at the Ferry, Dogue run, and Muddy hole. At the first and last they were plowing, but the grd. was very heavy—at the other it was too wet to plow at all. The Corn at all these places I found very much pulled up and destroyed by the Birds. The Rains had so softened the ground that to do this was very easy for them. Of the Siberian Wheat scarce any (of the little that came up) remains in the ground and the appearance of the Barley is very indifferent—not being either of a good colour or vigorous growth; whether owing to the quantity of rain or other Causes I do not undertake to decide. It did not, in the first instance, come up well—the drouth at first hurt it and the water, in many places covered it afterwards; this also happened to the Pease which cut but a poor figure. The Potatoes in low places either never came up, or is destroyed. The Cabbage plants in general stand well, tho’ in some low places these also are covered with water, and appear to be dead. The Oats seem to be in a more thriving way than any other species of the Crops and where they came up well at first have a promising look.